Citation Nr: 1039218	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly compensation under the provisions 
of 38 U.S.C.A. 
§ 1114(r)(2) for a Veteran in need of regular aid and attendance 
at a higher level of care.

REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from July 1946 to January 1947.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a rating decision, in which the RO denied a claim for increased 
special monthly compensation under 38 U.S.C.A. § 1114(r)(2).  A 
Decision Review Officer (DRO) hearing was held at the RO in April 
2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Although the Veteran is in need of intensive, daily in-home care, 
he is not shown to require daily personal home health-care 
services by a person who is licensed to provide such services or 
who provides such services under the regular supervision of a 
licensed health-care professional.


CONCLUSION OF LAW

The criteria for special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(2) for a veteran in need of 
regular aid and attendance at a higher level of care are not met.  
38 U.S.C.A. 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.350, 3.351, 3.352 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide and (3) that the claimant is expected to 
provide.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2007 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  
Additionally, the letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The February 2008 rating decision reflects 
the initial adjudication of the claim after issuance of this 
letter.  Hence, the November 2007 letter-which meets the content 
of notice requirements described in Dingess/Hartman and 
Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA medical records 
and private medical records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, his wife, other family members and his 
representative on his behalf.  The Board notes that no further RO 
action, prior to appellate consideration of any this claim, is 
required.  


II.  Factual Background

In a March 1996 rating decision the Veteran was awarded an 
increased, 100 percent, rating for contracted fields of vision 
with blindness in both eyes.  He was also awarded special monthly 
compensation of the basis of blindness in one eye with 5/200 
visual acuity or less and blindness of the other eye having only 
light perception; special monthly compensation on account of loss 
of a hand and foot and blindness of both eyes; and special 
monthly compensation for the need for regular aid and attendance.  
Additionally, he was awarded special housing assistance based on 
the loss of use of one lower extremity with residuals of organic 
disease or injury (i.e. left hemiparesis), which precluded 
locomotion without resort to a wheelchair.      Further, the 
Veteran was already receiving service connected compensation for 
severe spastic left hemiparesis, rated 100 percent disabling, 
status post mitral valve replacement due to rheumatic heart 
disease, rated 30 percent disabling, depression, sadness and 
emotional lability due to cerebrovascular accident, rated 30 
percent disabling, and slurred speech due to cerebrovascular 
accident, rated 10 percent disabling.  
A private physician's medical report from January 2008 reflects  
that the Veteran's past history was remarkable for a remote 
history of endocarditis complicated by multifocal embolic strokes 
with significant residual spastic left arm plegia and left leg 
paresis.  Additionally, the Veteran had pulmonary fibrosis, 
hypothyroidism, hyperlipidemia and prostate cancer.  On 
examination, there was spastic plegia of the left upper extremity 
and the Veteran was able to ambulate with a cane.  The physician 
noted that the Veteran would need long term antiepileptic drug 
therapy in the presence of multi-focal glisosis.  He was at 
significant risk of unprovoked seizures off of anticonvulsant 
therapy.  

In a June 2008 letter, a treating private primary care physician 
indicated that the Veteran's medical problems were primarily due 
to a stroke incurred in 1986 during a mitral valve replacement 
operation.  Since that time he had had left hemiparesis with 
paralysis of the left upper extremity.  The physician noted that 
in the past six months, the Veteran's ability to use his left 
side had declined.  The Veteran currently had no use of his left 
arm and his left leg was significantly weakened.  Around this 
time, the Veteran also had developed a retinal detachment 
resulting in a loss of vision and leaving him legally blind.  The 
physician noted that for many years the Veteran's wife had been 
the primary caregiver for him.  However, she had also become 
physically disabled and was unable to continue caring for him.  
The Veteran was unable to prepare his meals nor could he do any 
cleaning of the home.  He was able to bathe and toilet alone most 
of the time, however, he required a wheelchair in order to get 
from his bed to the bathroom.  He also required assistance in 
dressing and was intermittently incontinent of his bowels.  

Additionally, the Veteran had become more impaired cognitively 
and with memory over the past few years.  He was impulsive at 
times and showed poor judgment.  Due to this he required 
supervision with medications.  He also required a weekly blood 
test for Coumadin due to his mechanical valve.  Additionally, he 
required changes in his medication on a weekly basis and 
supervision was necessary for administration of these medication 
changes.  In general, the Veteran had become weaker and unstable 
with frequent falls and an overall greater need for assistance 
than he was currently receiving.  

In a June 2008 letter, a treating physician of the Veteran's wife 
noted that she had become severely debilitated and was no longer 
independent in her activities of daily living.  She relied on the 
help of her family and neighbors to remain at home.  

In a July 2008 letter, a treating VA nurse practitioner indicated 
that the Veteran had multiple medical problems, including 
pulmonary fibrosis, legal blindness, retinal detachment, 
hypertension, status post cerebrovascular accident with residual 
left hemiplegia, transischemic attack, status post mitral valve 
replacement, depression and a seizure disorder.  The nurse 
practitioner noted that over the past year, the Veteran's 
condition had worsened and his functional deficits had increased.  
He required assistance with his activities of daily living and 
needed guidance/monitoring to prevent him from making poor 
judgment choices.  He also required chauffeuring to appointments 
and could not leave home without assistance.  Recently, the 
Veteran's son had moved in with him to assist with his care.  

In an October 2008 letter, the Veteran's wife indicated that on 
August 19th, the Veteran went into the hospital for what is 
usually outpatient surgery, an inguinal hernia repair.  However, 
he was kept for over two weeks prior to release due to a high 
temperature and evidence of blood pooling in the lower abdomen.  
The wife noted that the Veteran was currently home and was 
receiving physical therapy/occupational therapy/home health care 
as well as weekly monitoring of his blood.  These services were 
being provided through VNS Home Health Services.  

A January 2009 report from a physical therapist from VNS Home 
Health Services indicates that the Veteran was evaluated for home 
physical therapy visits.  The physical therapist found that the 
Veteran required 1 to 3 visits per week for nine weeks for gait 
training, further assessment of pain management, heat for pain 
management, ice for pain and edema, posture training, therapeutic 
exercise and transfer training.  He also needed assessment of 
complications/problems with therapeutic exercise, falls or 
problems with mobility, complications/problems with gait training 
and complications/problems with transfer.  It was noted that the 
goals of the physical therapy included improvement in knowledge 
and demonstration of precautions, limitations, range of motion, 
strength and/or mobility.  

January 13, 2009 to February 4, 2009 VNS progress notes show that 
the Veteran was provided periodic in-home services from a 
certified nursing assistant (CNA).  The assistant noted that the 
Veteran was generally  aided by family members in 
dressing/undressing, bathing and shampooing, was independent with 
peri care plan and toileting, and that the assistant performed 
hair care, skin care, transfers, tidying the Veteran's area, 
making the bed, changing the linens and doing the Veteran's 
laundry.  The CNA generally encouraged the Veteran in performing 
activities of daily living and at times needed to take 
precautions in regard to bleeding, according to the Veteran's 
care plan.  

Nursing notes from VNS health services from January 2009 show 
that the Veteran was seen on a few occasions by a registered 
nurse (RN).  In January 12, 2009 correspondence to the Veteran's 
physician, the RN noted that the Veteran had a left leg injury 
and was in bed most of the time.  He also had rhonci bilaterally 
and a frequent cough.  Consequently, the nurse asked if the 
physician wanted to start the Veteran on antibiotics.  In 
response the physician started the antibiotics.  In a January 16, 
2009 note, the nurse noted that the Veteran had regressed, losing 
the ability to use the left leg during standing or pivoting.  He 
indicated that the Veteran would need the assistance of a CNA 1 
to 3 times per week for 9 weeks with six visits as needed for 
evaluation and assessment.  The nurse also noted that the Veteran 
had an abrasion on the lower back, which was superficial.

The nurse would apply triple antibiotic ointment to the wound 
with a dressing and would change the dressing every two to three 
days and drain the wound as needed.  The Veteran also needed 
physical therapy and occupational therapy evaluations.  In a 
subsequent January 22, 2009 progress note, the nurse noted that 
the Veteran was independent with bed mobility but needed 
assistance from family with feeding, meals, dressing, bathing 
laundry, housework, shopping and finances. The nurse also noted 
that the skin abrasion had healed and needed no further 
treatment; that he had assisted the Veteran from the bed to the 
chair; that the Veteran could pivot with assistance; and that the 
Veteran's spouse had an excellent system of giving him his 
medications.   

Progress notes from a number of  physical therapy visits from 
January 2009 to early February 2009  indicate that the Veteran, 
over the course of the sessions, had made progress with 
ambulation, for which he had become independent, and had also 
made progress with endurance, trunk extension ability, strength, 
balance capability and knee extension ability.  However, he still 
continued to have impaired mobility.  The physical therapist 
noted that the Veteran had been provided with range of motion 
work, balance work, exercises for the left upper extremity and 
the lower extremities and gait training with a cane, up to a 
distance of 80 feet.  He had also received gait training on the 
stairs and over a doorway threshold and teaching of various 
exercises.  The therapist noted that the Veteran had generally 
become independent with different types of changes of position.      

In her April 2009 DRO hearing testimony the Veteran's wife 
indicated that the Veteran went to physical therapy once a week 
and received physical therapy at home 2 to 3 times weekly with 
daily strengthening and stretching exercises to try to maintain 
his present level of functioning.

The Veteran took oxygen, which was monitored every night, level 
2.  The wife noted that the Veteran's physical therapist had 
generally found that the Veteran needed standby assistance for 
all upright activities for weight shifting, balance training, and 
to maintain his limited abilities.  He also needed verbal cues 
because otherwise he would stand with his feet too close together 
and was not able to maintain his balance.  Consequently, he had 
to have cues to keep his feet separated but he was still at risk 
for falls and poor judgment from the brain damage from his first 
major stroke.  

In a May 2009 letter, a treating private physician noted that she 
had been treating the Veteran for multiple medical problems, 
which were primarily related to a stroke he incurred in 1986.  
The Veteran had been deteriorating over the past year, starting 
with the surgical intervention for the left inguinal hernia in 
July 2008.  He was slow to recover after intensive rehabilitation 
resulting in rehospitalization in January 2009 due to a 
significant decline in mobility and discomfort in the area of his 
surgery.

The Veteran's deterioration included an inability to ambulate 
more than one to two steps despite assistance.  He had muscular 
spasticity and a probable new transischemic attack or smaller 
infarction since January 2009.  These events had exacerbated his 
underlying deficits from his previous stroke, including an 
increase in his left-sided weakness and a slurring of speech.  

The physician commented that with these new deficits over the 
past year the Veteran was in need of greater assistance and 
supervision than he had been in the past.  To this end, the 
physician felt that the Veteran needed an attendant to help him 
with his activities of daily living.  Additionally, the physician 
indicated that the Veteran continued to have physical therapy and 
additional treatments to bring him back to his previous baseline 
and appeared not to be responding to any great degree.  

In a separate May 2009 letter, the Veteran's wife indicated that 
the Veteran had help one to two times daily doing his exercises 
to try and get some strength in his legs.  Additionally, a 
representative from the laboratory came to the house once a week 
to do bloodwork.  There was also weekly consultation with the 
Veteran's doctor's office.  

The wife noted that the Veteran's medication had to be monitored 
closely and prepared for him as he could not see and could not 
pick up small pills.  He also could not put the pills in the pill 
case as he only had the use of one hand.  The Veteran's sister 
came to see him bi-weekly to help with shopping and cooking and 
his daughter came monthly to help with pills and activities of 
daily living.  

In a September 2009 letter, the wife noted that the Veteran was 
at the point where it took him to four to five tries to get into 
a semi-upright position and that if he was standing at the edge 
of the bed to use his urinal, he often fell back on the bed so 
even making use of the urinal had become increasingly difficult.  
He was also using his wheelchair almost exclusively in the house 
and whenever he had a doctor's appointment, he had to be wheeled 
and driven to the appointment.

The wife indicated that the Veteran went to physical therapy once 
a week and received physical therapy at home 2 to 3 times weekly 
with daily strengthening and stretching exercises to try to 
maintain his present level of functioning.  A CNA was coming into 
the home twice a week for help with the Veteran's activities of 
daily living.  For safety reasons the Veteran could not be left 
unattended.  He fell frequently and was in need of monitoring as 
he did not always realize or accept his inabilities.  He was also 
being seen by a neurologist and had an appointment with a 
psychiatrist.  Much of the daily assistance given to him was 
provided by private agencies, family members and friends.  The 
wife felt that the daily amount of assistance would have to be 
increased as he needed stand by assistance 24 hours a day.  

A December 2009 VA mental health progress note reflects that it 
was a struggle for family members to get the Veteran to exercise 
and practice walking during the day.  The Veteran indicated that 
he felt fine just sitting and that he was not walking more 
because he thought he was losing his sight more each day.  

In a January 2010 statement, the Veteran indicated that he had 
loss of use of his left arm, only had light perception in one eye 
and only had two degrees of vision in the other eye.  He noted 
that he was in need of stand-by attendance and help with daily 
living skills, including washing, dressing, toileting and food 
preparation so he could remain in his home with his family.  

In a June 2010 letter the Veteran's wife indicated that he needed 
help with every aspect of his life.  He had someone come to the 
house to cut his hair and trim his beard and he had to ask 
someone to trim his nails.  If he needed to urinate at night, he 
had to sit up in bed, disconnect his oxygen and call someone to 
get his urinal and hold it for him since he was too unstable to 
stand and do these things for himself.  When he got up in the 
morning he was either given a washcloth with soap and water to 
give himself a sponge bath, or on a good day, he might be helped 
into his wheelchair and be able to go into the shower with stand-
by help.  He needed significant help dressing.  For his meals 
everything was cut to bite size as he did not have the 
coordination, sight or use of his left hand to cut things 
himself.  

In a June 2010 letter, the Veteran's sister indicated that the 
Veteran's abilities were quite limited.  All his meals had to be 
prepared, served and picked up after he was through eating.  He 
had to have someone with him as he moved from his bed to his 
wheelchair to the living room chair as he would often fall.  In 
regard to bathing, sometimes he was able to get into his shower 
chair with assistance and other times sponge baths were 
necessary.  The sister indicated that she cut his toe nails for 
him.  The Veteran's attention span was very short and he often 
would forget that he asked the sister to do something for him.  
She was afraid to leave him alone as he would try to get up by 
himself and all too often he would fall.  She visited him for a 
couple of days two to three times per month to help him.  

In a separate June 2010 letter, the Veteran's daughter-in-law 
indicated that she and her husband had moved in with the Veteran 
in 2008 to help with his care.  At first they took over general 
cooking, shopping, cleaning, and ferrying to various doctors.  
She cooked the evening meal every evening and they delivered it 
to the Veteran and his wife as well as cleaning up after the 
meal.  The prior spring, the Veteran's son had started a program 
of intensive physical exercise with the Veteran.  They worked 
with him an hour a day and gradually succeeded in making him 
stronger and more able to walk short distances.  However, the 
improvement was short-lived and over the past year they had 
observed his condition deteriorate dramatically.  As a result he 
needed a wheelchair to go anywhere, needed assistance going to 
and from the bathroom, and assistance dressing and bathing.  He 
could eat but could not fix food for himself.  When he needed to 
use the bathroom during the night he had to call someone to use 
the urinal as he was extremely unsteady.  It was also not 
uncommon to receive a call in the middle of the night to help the 
Veteran get back in bed after he had fallen.  He could not be 
left alone because his impaired judgment would lead him to fall 
or drop objects.  During the day, he would generally travel no 
further than the chair he would sit in or the dining room, and 
would get around solely through the use of his wheelchair.  

In June 2010 argument, the Veteran's representative indicated 
that the Veteran needed full time care to the level of nursing 
home or hospital care, with a visiting nurse and CNA coming in to 
the home to regulate care.  



III.  Law and Regulations

The Veteran is currently in receipt of special monthly 
compensation under the provisions 38 U.S.C. § 1114(r)(1) because 
his service connected disabilities require the regular aid and 
attendance of another person.  A higher level of compensation is 
payable to a veteran who, in addition to the need for regular aid 
and attendance is in need of a higher level of care.  The need 
for a higher level of care is deemed to be present when personal 
health care services must be provided on a daily basis in the 
Veteran's home by a person who is licensed to provide such 
services or who provides such services under the regular 
supervision of a licensed health care professional. 38 U.S.C.A. § 
1114(r)(2) (West 2002); 38 C.F.R. § 3.352(b)(2) (2010).

The basic criteria for the higher level aid and attendance 
allowance are as follows: 	(1) A veteran is entitled to the 
higher level aid and attendance allowance authorized by Section 
3.350(h) in lieu of the regular aid and attendance allowance when 
all of the following conditions are met: 
	(i) The veteran is entitled to the compensation authorized 
under 38 U.S.C. 1114(o), or the maximum rate of compensation 
authorized under 38 U.S.C. 1114(p).	(ii) The veteran meets the 
requirements for entitlement to the regular aid and attendance 
allowance.
	(iii) The veteran needs a "higher level of care" (as 
defined in paragraph (b)(2) of this section) than is required to 
establish entitlement to the regular aid and attendance 
allowance, and in the absence of the provision of such higher 
level of care the veteran would require hospitalization, nursing 
home care, or other residential institutional care. 
	(2) Need for a higher level of care shall be considered to 
be need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
Personal health-care services include (but are not limited to) 
such services as physical therapy, administration of injections, 
placement of indwelling catheters, and the changing of sterile 
dressings, or like functions which require professional health- 
care training or the regular supervision of a trained health-care 
professional to perform.  A licensed health-care professional 
includes (but is not limited to) a doctor of medicine or 
osteopathy, a registered nurse, a licensed practical nurse, or a 
physical therapist licensed to practice by a State or political 
subdivision thereof. 
      (3) The term "under the regular supervision of a licensed 
health-care professional," as used in paragraph (b)(2) of this 
section, means that an unlicensed person performing personal 
health-care services is following a regimen of personal health-
care services prescribed by a health-care professional, and that 
the health-care professional consults with the unlicensed person 
providing the health-care services at least once each month to 
monitor the prescribed regimen.  The consultation need not be in 
person; a telephone call will suffice.  (4) A person performing 
personal health-care services who is a relative or other member 
of the veteran's household is not exempted from the requirement 
that he or she be a licensed health-care professional or be 
providing such care under the regular supervision of a licensed 
health-care professional.  (5) The provisions of paragraph (b) of 
this section are to be strictly construed.  The higher level aid-
and-attendance allowance is to be granted only when the veteran's 
need is clearly established and the amount of services required 
by the veteran on a daily basis is substantial.  38 C.F.R. § 
3.352(b) (2009).
      
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran contends that he is entitled to special monthly 
compensation at the rate provided by 38 U.S.C. § 1114(r)(2) 
because his disabilities require the aid and attendance of 
another under the regular supervision of a licensed health care 
professional.  

At the outset, it is clear that the Veteran needs intensive 
assistance with all of his activities of daily living and most 
all of the activities around the house, in which he is able to 
participate.  He needs ongoing assistance with toileting, 
dressing and bathing and he needs someone to cook and clean for 
him.  He is also almost entirely confined to a wheelchair and 
cannot be left alone due to the risk of him falling or otherwise 
injuring himself.  Additionally, his medications must be 
administered to him, he must be assisted with all wheelchair 
transfers and he must be driven to and from medical appointments.  

However, as noted above, in order to qualify for the higher level 
of special monthly compensation based on the need for aid and 
attendance, it must be shown that a Veteran requires daily 
personal home health-care services by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
38 C.F.R. § 3.352(b)(2).  Also, as noted above, personal health-
care services include such services as physical therapy, 
administration of injections, placement of indwelling catheters, 
and the changing of sterile dressings, or like functions which 
require professional health- care training or the regular 
supervision of a trained health-care professional to perform.  
Id.   In the instant case, although the Veteran clearly requires 
intensive daily general care at home, it is not shown that he 
requires daily personal home health-care services within the 
meaning of the regulation.  Id.  Notably, he is not shown to 
require daily physical therapy, administration of injections, 
placement of indwelling catheters or changing of sterile 
dressings, nor is he shown to require other services on a daily 
basis, which actually require professional health-care training 
or the regular supervision of a trained health-care professional 
to perform.  Additionally, none of the Veteran's treating medical 
providers has specifically found that he requires daily personal 
home health care services within the meaning of the regulation.  
Id.  It is noted that these provisions are to be strictly 
construed.

Notably, the Veteran has been provided regular physical therapy 
treatment, including in-home visits up to a few times per week.  
However, this treatment has not been provided in the home on a 
daily basis.  Also, although the Veteran's relatives have clearly 
helped him on a daily basis with exercises that may have been 
given to him by his physical therapist, there is no indication 
that this assistance required the family members to receive any 
professional training or that the assistance actually entailed 
personal home health care services under the meaning of the 
applicable regulation.  38 C.F.R. § 3.352(b)(2), (3).  In this 
regard, there is no indication that any specific physical therapy 
equipment has been used; instead, the family members have simply 
been helping the Veteran with stretching and moving.  Similarly, 
although the Veteran has been provided with some level of in-home 
occupational therapy, again the therapy was not provided on a 
daily basis and inasmuch as family members have assisted the 
Veteran with occupational therapy exercises, this assistance is 
not shown to have required professional training or to have 
involved personal home health care services.  Id.  Further, 
although the family members provide daily assistance to the 
Veteran in other ways, including transfers, toileting, dressing, 
grooming, transportation to appointments, cooking and cleaning, 
none of these functions are shown to involve personal home 
health-care services within the meaning of the applicable 
regulation.  38 C.F.R. § 3.352(b)(2).

Additionally, although the Veteran's wife (and perhaps other 
family members) administer medication to the Veteran, there is no 
indication that this assistance constitutes a personal home-
health service.  Id.  Nor is there any indication that the 
medication administration duties have required the wife to 
undergo any professional training or that they have required the 
ongoing supervision of a medical professional.  38 C.F.R. 
§ 3.352(b)(3).  Instead, the evidence simply indicates that the 
Veteran's treating physician has had to regularly monitor the 
type and amount of medications, which are prescribed and 
administered to the Veteran, not that the physician has had to 
supervise the actual administration by the wife.  Further, 
although the Veteran has been provided with ongoing services from 
a CNA, it does not appear that a CNA falls under the applicable 
regulatory definition of a licensed health-care professional, as 
the examples given by the governing regulation all refer to 
professions, which would appear to require more advanced training 
than that given to a CNA (e.g. a registered nurse).  38 C.F.R. 
§ 3.352(b)(2).  Also, even assuming that a CNA does meet this 
definition, in the instant case, the CNA has not been providing 
services to the Veteran on a daily basis.  Further, although the 
Veteran was provided with the services of a nurse for a short 
period of time, this care was also not provided on a daily basis 
and was temporary in nature.  Id.  

The Board sympathizes with the Veteran's severe ongoing health 
concerns and the dedication of his family in providing him with 
daily assistance.  However, it is bound by the governing 
regulations.  In the instant case, these regulations clearly 
mandate that a higher level of special monthly compensation based 
on an increased need for aid and attendance may only be awarded 
when a Veteran requires daily personal home health-care services 
by a person who is licensed to provide such services or who 
provides such services under the regular supervision of a 
licensed health-care professional.  As such a daily requirement 
has not been shown in the instant case, an award of the higher 
level of special monthly compensation is not warranted.  The 
preponderance of the evidence is against this claim and it must 
be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Special monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114(r)(2) (West 2002) for a veteran in need of regular aid and 
attendance at a higher level of care is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


